Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The request for reconsideration has been considered but does NOT place the application in condition for allowance.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that Chen requires flat ground or pre-prepared flattened ground.  However, such arguments are moot because they are not commensurate in scope with the instant claims which do not require any ground flatness requirements.  The instant claims require aligning the modules, which Chen clear does as shown by the figures which show aligning the modules.
	Applicant argues that Chen does not disclose locks.  The Examiner respectfully disagrees.  The instant claim broadly require “locks”, and the tracks and pipes of Chen locks the modules together by connecting them.
	 Applicant argues that Hentchel does not disclose adjustable legs.  The Examiner respectfully disagrees.  The legs of Hentchel fold down to the ground and thus are adjustable.
	Applicant argues that DeCoursey is not related to alignment with other components for pipe formation.  The Examiner respectfully disagrees.  The alignment is to the extruder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744